DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 12 January 2022, which has been placed of record and entered in the file. 
Status of the claims:
Claims 1-10 and 13-16 are pending.
Claims 1, 10, 14, and 15 are amended.  
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 10, line 6, before the second occurrence of “surgical”, --first-- has been inserted.

EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 10 was amended to correct an apparent typographical error. 
Allowable Subject Matter
Claims 1-10 and 13-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a surgical buttress attached to the staple cartridge jaw member, the surgical buttress having an elongate body connecting a distal portion and a proximal portion, at least a portion of the elongate body consists of magnesium; and 
at least one staple formed of titanium in the staple cartridge jaw member”.
The closest prior art to Widenhouse et al. (US Patent Publ. No. 2014/0205637) discloses a surgical stapling device 20100 comprising an end effector including an anvil jaw member 20105 and a staple cartridge jaw member 20110 coupled to one another and relatively movable, a surgical buttress 20130 attached to the staple cartridge jaw member, the surgical buttress having an elongate body connecting a distal portion and a proximal portion, at least a portion of the elongate body including magnesium ([0882]), and at least one staple 20120 formed of titanium ([0578]) in the staple cartridge jaw member.  
The difference between the Widenhouse et al. reference and the claimed subject matter is that Widenhouse et al. do not disclose or teach “a surgical buttress attached to the staple cartridge jaw member, the surgical buttress having an elongate body connecting a distal portion and a proximal portion, at least a portion of the elongate body consists of magnesium; and at least one staple formed of titanium in the staple cartridge jaw member”.  The Widenhouse et al. reference discloses a buttress 
Regarding independent claim 10: the subject matter of claim 10 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 10 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a first surgical buttress attached to the staple cartridge jaw member, the first surgical buttress having an elongate body connecting a distal portion and a proximal portion, at least a portion of the elongate body including a coating that that consists of magnesium;
a second surgical buttress attached to the anvil jaw member, the second surgical buttress having a second elongate body connecting a distal portion and a proximal portion, at least a portion of the second elongate body including a coating that that consists of magnesium and 
at least one staple formed of titanium in the staple cartridge jaw member”.

The difference between the Widenhouse et al. reference and the claimed subject matter is that Widenhouse et al. do not disclose or teach “a first surgical buttress attached to the staple cartridge jaw member, the first surgical buttress having an elongate body connecting a distal portion and a proximal portion, at least a portion of the elongate body including a coating that that consists of magnesium; a second surgical buttress attached to the anvil jaw member, the second surgical buttress having a second elongate body connecting a distal portion and a proximal portion, at least a portion of the second elongate body including a coating that that consists of magnesium and at least one staple formed of titanium in the staple cartridge jaw member”.  The Widenhouse et al. reference discloses first and second buttresses, each having an elongate body, a portion of which includes a coating of magnesium and other substances, and does not disclose a buttress having an elongate body, a portion of which includes a coating that consists only of magnesium.  Claim 10 is limited to first and second buttresses, each having an elongate body, at least a portion of the elongate body consisting of only magnesium except for impurities ordinarily associated therewith.  See MPEP 2111.03 II.  The difference between the claimed subject matter and Widenhouse et al. would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the 
Regarding independent claim 14: the subject matter of claim 14 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 14 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a surgical buttress attached to the staple cartridge jaw member, the surgical buttress having an elongate body connecting a distal portion and a proximal portion, the surgical buttress including a film consisting of magnesium or a foil consisting of magnesium; and 
at least one staple formed of titanium in the staple cartridge jaw member”.
The closest prior art to Widenhouse et al. (US Patent Publ. No. 2014/0205637) discloses a surgical stapling device 20100 comprising an end effector including an anvil jaw member 20105 and a staple cartridge jaw member 20110 coupled to one another and relatively movable, a surgical buttress 20130 attached to the staple cartridge jaw member, the surgical buttress having an elongate body connecting a distal portion and a proximal portion, the surgical buttress including a film of magnesium ([0882]), and at least one staple 20120 formed of titanium ([0578]) in the staple cartridge jaw member.  
The difference between the Widenhouse et al. reference and the claimed subject matter is that Widenhouse et al. do not disclose or teach “a surgical buttress attached to the staple cartridge jaw member, the surgical buttress having an elongate body connecting a distal portion and a proximal portion, the surgical buttress including a film consisting of magnesium or a foil consisting of magnesium; .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        20 January 2022